 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   DANA SMITHEE, “E.M.”, a minor, by and                )   Case No. 1:19-cv-0004 LJO JLT
     through her guardian ad litem, JENNIFER              )
12   MONTES,                                              )   ORDER DENYING AS UNRIPE
                                                          )   STIPULATION TO FILE A SECOND
13                  Plaintiffs,                           )   AMENDED COMPLAINT
                                                          )   (Doc. 21)
14          vs.                                           )
                                                          )
15                                                        )
     CALIFORNIA CORRECTIONAL                              )
16   INSTITUTION, et al.,                                 )
                                                          )
17                  Defendants.                           )
                                                          )
18
19          The parties have stipulated to allow the plaintiff to file a second amended complaint. (Doc. 21)
20   The second amended complaint will add claims that are based upon state law. Id. Before she can do
21   this, she must receive a response to the government claim filed pursuant to California Government Code
22   §§ 910., et seq.
23          The Court notes that the events that give rise to the complaint—the decedent’s death—occurred
24   on February 2, 2018. (Doc. 19 at 7) Generally, government claims for personal injury must be
25   submitted within six months of the accrual of the tort. Cal. Gov. Code § 911.2. Under Cal. Gov. Code §
26   911.4, a request for leave to submit a late claim must be presented within one year of the accrual of the
27   event. The stipulation does not indicate when the plaintiff submitted her petition for leave to submit a
28
                                                      1
 1   late claim1 other than to state it was “just presented.” Id. at 2. This seems to indicate plaintiff submitted

 2   the claim more than a year after the February 2, 2018 events. If the Board denies the request to submit

 3   the late claim, the plaintiff must petition the Superior Court to be relieved from the necessity of

 4   compliance with the claims-presentation procedure. Cal. Gov. Code § 946.6. For this relief to be

 5   granted, “a petitioner must show more than his or her failure to discover a fact until too late; the

 6   petitioner must establish that in the use of reasonable diligence he or she failed to discover it.” Munoz

 7   v. State of California, 33 Cal.App.4th 1767, 1784 (1995).

 8            Though the Court has few details related to the claim or why the plaintiff did not submit it before

 9   now. However, it appears unlikely that a determination of the claim’s merits will made any time soon

10   and there is substantial reason to think that the plaintiff will not be permitted to proceed on state law

11   claims. Thus, any request to file a second amended complaint is unripe. The plaintiff may re-submit the

12   stipulation if she satisfies the requirements for the Government Code or a court excuses her from doing

13   so. Thus, the stipulation is DENIED as UNRIPE.

14
     IT IS SO ORDERED.
15

16       Dated:       May 10, 2019                                           /s/ Jennifer L. Thurston
                                                                      UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26
27
     1
       Indeed, the stipulation does not assert that a petition for leave to submit a late claim was presented at all. Rather, it
28   indicates only that the plaintiff submitted a “claim pursuant to California Govt. Code § 910, et seq.” (Doc. 21 at 2)

                                                                  2
